Title: [March 1796]
From: Washington, George
To: 




1. Thick heavy morning with the Wind at North. The afternoon not much better.
 


2. Same kind of day, & Wind as yesterday—with spitting of Snow.
 


3. A little Snow fell in the Night—heavy and thick all day. Wind abt. North.
 


4. Again a little Snow fell in the Night—but not eno’ to cover the ground.
 


5. Heavy morning with clouds all day. Wind at North, a little Easterly.
 



6. Thick morning but very pleasant afternoon with but little wind.
 


7. Cloudy morning but clear afternoon. Wind West—shifting more Northerly & Easterly, & clouding towards Night.
 


8. Snow 4 Inches deep fell in the Night & continued Spitting until 10 or 11 Oclock—then cleared & grew cold. Wind at No. Wt.
 


9. Cold & clear. Wind No. Wt. & Westerly.
 


10. Cold & cloudy in the forenn. but clear & mild afterwds. Wind getting to the So. Wt.
 


11. Clear & pleasant all day. Wind getting more Westerly.
 


12. Clear and warmer than yesterday—Wind more South.
 


13. Forenoon clear & still. Afternoon very windy from the So. West.
 


14. Lowering ⟨ ⟩ likely to rain with the Wind in the same place. Cloudy more or less all day.
 


15. Tuesday clear and warm. Wind still Southerly and pretty brisk.
 


16. A good deal of Rain fell last night and this morning. About 7 P.M. it cleared & blew violent from abt. No. Wt. all day & Night.
 


17. Clear with the Wind from the same point.
 


18. Dull & heavy forenoon with light falls of Snow from the No. Et. Clear afternoon.
 


19. Clear & cold all day with the Wind fresh from No. W.
 


20. Clear morning. Wind Westerly—pleasant all day.
 


21. Morning lowering—but clear afterwards. Wind So. Et. growing warm.
 


22. Heavy morning but clear afterwards and warm. Wind still at So. Et.
 



23. Clear and warm Wind fresh from So. Wt.
 


24. Cloudy morning & cooler. Wind at No. Wt. and clear afternoon.
 


25. Wind in the Same place. Clear & cool all day.
 


26. Wind Easterly—but clear & very pleasant notwithstanding.


   
   pleasant: MS reads “pleasand.”



 


27th. Clear all day. The Wind at East & pleasant tho’ a little cool.
 


28. Thick, foggy morning with moderate rain about Noon, with the Wind at East. About 3 Oclock it cleared & was pleast. but afterwds. grew cloudy & cold.
 


29. Very pleasant all day with the Wind westerly but variable.
 


30. Clear in the forenoon with the wind mostly at west—cloudy afternoon.
 


31. Clear and warm but little Wind & that Easterly.
